DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response after final filed 5/25/22 has been considered and entered.  Claims 1-8 and 16-17 are present for prosecution thereof, while claims 9-15 have been withdrawn as being directed toward a non-elected invention.

In light of the response filed 5/25/22, the 35 USC 103 rejections have been withdrawn and the withdrawn claims 9-15 have been rejoined with amendment to align with the allowable subject matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li-Hua Weng on 6/6/22.

The application has been amended as follows: 
In claim 9, the phrase --


    PNG
    media_image1.png
    189
    687
    media_image1.png
    Greyscale

 
-- has been inserted between the term “centrifuging” and the “.”.

Allowable Subject Matter
 Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest dip-spin process whereby dipping parts to be coated into a coating liquid and centrifuging the parts in a planetary basket arrangement in a planetary centrifuge wherein the plurality of planetary baskets each have a circular cross section and the planetary basket arrangement has a radius of a circle enclosing the plurality of planetary baskets and the radius of the circle is smaller than a distance between the planetary axis of rotation and the main rotor axis of rotation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715